Citation Nr: 1211969	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO. 08-36 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1946 to April 1947 and from September 1950 to September 1956.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case in July 2010 for additional development, and upon return of the case to the Board, the Board denied the appealed claim in a December 2010 decision. The United States Court of Appeals for Veterans Claims (Court) by a November 2011 Order approved a November 2011 Joint Motion for Remand (Joint Motion) vacating the Board's December 2010 and remanding the case for Board action consistent with the Joint Motion. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Court-approved November 2011 Joint Motion found that the Board in its December 2010 decision had improperly characterized and weighed evidence. In particular, it found that the Board had mischaracterized the conclusions of the VA examiner who provided a September 2010 VA examination report. The VA examiner had concluded that he could not opine as to the etiology of the Veteran's bilateral hearing loss as related to service without resorting to speculation, and the Board had asserted in its decision that this was negative evidence against an etiology of the Veteran's hearing loss being related to service. By the Joint Motion the parties agreed that Court precedent was to the effect that such a conclusion that no opinion could be reached without resorting to speculation was non-evidence, and hence could not be used as evidence weighing against the claim. The Joint Motion noted that an inability to provide a definitive opinion expressed as due to required information that cannot be obtained weighs neither for nor against the claim. See Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).

On further review of the case inclusive of submitted statements by the Veteran and the nature of the medical evidence presented, the Board believes that a further examination is in order, in an effort to secure an opinion either for or against the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requirement of an adequate VA examination once VA undertakes examination to address a claim). The Board believes that sufficient evidence is presented that was not adequately considered previously by the VA examiner, giving rise to a reasonable possibility that an additional examination may further the claim. Specifically, the October 2006 VA examiner in his September 2010 addendum asserted that the Veteran's acoustic pattern was inconsistent with noise-induced hearing loss. However, in stating this opinion, the examiner failed to note or address the specific nature of the noise exposure suffered by the Veteran in service, as the Veteran has alleged in his November 2008 VA Form 9. The Veteran therein states:

I submit to you that my hearing loss was due to exposure to excessive hearing stress in both service tours. As you no doubt know that no hearing protection was provided in the time period of my service. During my first tour I was exposed to the normal weapons qualifications and 90 mm tank gunnery at the [armory] school Fort Knox. 

In my second tour I served a year in front line combat with exposure to that usual in infantry combat. 

It was in my assignment on my return from Korea that I endured the severe audio stress as the basis for my appeal. Attached you will find my assignment to 5th Div., Indian Town Gap M..R.. My assignment was to the 85th TK BN. There were no tanks. This was a training facility. I was in charge of 75 mm recoilless rifle training. Each trainee was required to fire this weapon. This weapon was extremely loud and dangerous due to the rearward blast. For safety reasons I had to practically fire the gun myself as they were frightened of the weapon. I did this for half the trainees. My assistant, a Sgt., handled the other half. This resulted in my enduring about 80 rounds every day for several months. Each night my ears were numbed and ringing.

The first quantitative test was in the 60's at the National Security Agency, FGGM, MD. It was reported to me [through] my supervisor [named] that I had significant hearing loss. This surprised me, since at the time my hearing seemed functional. This of course was due to the [logarithmic] nature of hearing loss (Fechner's law).

The Board finds no indication in the record that this statement as provided by the Veteran in his VA Form 9 is in any way non-credible as a lay statement of his experiences and of the accounts of medical testing as reported to him and as he recalled such reporting. (In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).)

The Veteran's service personnel records have not been sought to confirm these reported duties and exposures in service as reflected in the Veteran's VA Form 9 statement. They should be upon remand. 

The description as provided by the Veteran appears to address significant acoustic trauma as characterized by impulse noise from gunfire, as contrasted with excess continuous noise. The September 2010 examiner failed to address whether such impulse noise could result in the acoustic pattern seen upon audiometric examination of the Veteran. Rather, the September 2010 examiner assessed, "his current flat [hearing loss] pattern [in both ears] is inconsistent with [a noise-induced hearing loss] pattern and is suggestive of other etiology, and the conductive [hearing loss] component noted in the right ear and high [middle ear] compliance are consistent with [middle ear] pathology, which is inconsistent with [noise-induced hearing loss] and is most likely due to other etiology in my opinion, and it is possible that other potential etiologies such as aging and [high blood pressure] have contributed as well." 

The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans v. West, 12 Vet. App. 22 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Thus, remand is in order for further examination and a medical opinion addressing this points. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to submit additional evidence or argument in furtherance of his claim. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. With the Veteran's authorization and assistance, as appropriate, obtain and associated with the claims file any additional records of VA or private treatment. 

3. Obtain and associate with the claims file the Veteran's complete service personnel folder. All requests, records, and responses received should be associated with the claims file. 

4. Thereafter, afford the Veteran an audiology examination to address the nature and etiology of his current bilateral hearing loss. This should be conducted by an examiner other than the examiners who conducted the VA examinations in October 2006 and September 2010. This should be conducted by an audiology medical professional with knowledge of the nature and characteristics of hearing losses due to different causes, including impulse noise (e.g., firearm noise), as informed by current medical literature. The examination should also be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. The examiner should specifically note that audiology testing conducted in service, and note comments upon past VA examinations that the whispered voice test, as conducted upon the Veteran's separation examination in 1956, was not reliable to support a finding of the absence of acoustic trauma or related hearing loss. 

b. The examiner should note past audiometric test findings including past documented test results as far back as August 1998, as contained within the claims file. 

c. The examiner should additionally note the following assertion by the Veteran, in a November 2008 VA Form 9, detailing his noise exposure in service and subsequent finding of hearing loss.

The examiner should note that to the extent found credible, the Veteran's own assertions regarding past noise exposures, symptoms and treatment for disability, and regarding past assessments related to him by medical personnel, should be considered in the examiner's determination.

d. The examiner should answer the following: is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss is causally related to service, including due to acoustic trauma in service, OR, in the alternative, is any such relationship between service and bilateral hearing loss unlikely (i.e., less than a 50-50 probability)?

e. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Thereafter, readjudicate the remanded claim de novo. If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).




